Citation Nr: 1047881	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
compensation benefits, in the calculated amount of $3,409.89.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1985 until September 
1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 decision of the Department of Veterans 
Affairs (VA), Committee on Waivers and Compromises (Committee) at 
the Regional Office (RO) in Oakland, California.  
 

FINDINGS OF FACT

1.  An overpayment of benefits was created in the amount of 
$3,409.89.

2.  The overpayment was not due to fraud, misrepresentation or 
bad faith.

3.  The creation of the debt was due, in part, to fault on the 
part of the Veteran.

4. Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the Veteran would 
be unjustly enriched if the benefits were not recovered, since 
failure to make restitution would result in unfair gain to the 
Veteran.

5.  The Veteran did not change her position to her detriment and 
reliance on these VA benefits does not result in relinquishment 
of a valuable right or incurrence of a legal obligation.

6.  There is no evidence of that financial hardship would be 
incurred as a result of repayment of the overpayment.




CONCLUSION OF LAW

Recovery of the overpayment of disability compensation benefits, 
in the amount of $3,409.89, would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 
1.965, 3.552, 3.660(a) (1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

In this case, however, the Board notes that the notice provisions 
of the VCAA are inapplicable to waiver claims. Barger v. 
Principi, 16 Vet. App. 132 (2002).  Nonetheless, the Veteran has 
been afforded opportunities to present evidence in support of her 
claim, has been furnished the reasons and bases for the denial of 
the claim by the RO, and she has been afforded opportunities to 
respond.  The Board finds that these actions satisfy any duties 
to notify and assist owed to the appellant in the development of 
this claim.  Hence, the claim is may properly be considered on 
the merits.

Factual Background

At the time of the most recent rating decision, the Veteran's 
combined evaluation for service-connected disabilities was 100%, 
effective April 12, 1993.  She was also entitled to special 
monthly compensation and additional aid and attendance.  See 38 
U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.552 (2010).

In February 2006 the RO received notification that the Veteran 
had been hospitalized from January 2004 until May 2004 at a VA 
Medical Clinic in Palo Alto, California.  The RO sent the Veteran 
a notice stating that due to her hospitalization, an overpayment 
had been created from January 2004 until May 2004.  She was 
informed of the need to submit evidence within 60 days if she 
wished to contest the decision.

In July 2006, the Veteran was sent notice of a determination that 
the total amount of overpayment was $3,409.89.  She was asked to 
complete VA Form 20-5655, Financial Status Report (FSR) and 
return it to VA within 30 days.  In a July 2006 statement, the 
Veteran's representative argued that the Veteran had not 
committed any fraud or misrepresentation that would preclude 
waiver of recovery.  The representative also suggested that an 
FSR had been submitted, but went on to refer to the Veteran by 
the wrong gender and reference an inaccurate amount of 
overpayment.  No FSR has been associated with the claims file, 
and the Board concludes that the July 2006 letter from the 
Veteran's representative concerned a different party, not the 
claimant.

Legal Analysis

The Court of Appeals for Veterans Claims has held that, before 
adjudication of a waiver application, the lawfulness of a debt 
must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 
434, 435 (1991).  Where the validity of a debt is challenged, 
that issue must be developed before the issue of entitlement to 
waiver of the debt can be considered.  VAOPGCPREC 6-98.

Once it is determined that the indebtedness was validly created, 
if there is a finding of fraud, misrepresentation, or bad faith 
by the debtor in the creation of the overpayment, then waiver of 
the overpayment is automatically precluded and further analysis 
is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) 
(2010).  VA regulations define "bad faith" as unfair or 
deceptive dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. § 1.965(b) 
(2010).

After it has been determined that the debt is valid and that 
fraud, misrepresentation and/or bad faith had no part in its 
creation, VA must then consider whether collection of the debt 
would be against equity and good conscience.  The phrase "equity 
and good conscience" means arriving at a fair decision between 
the obligor and the government.  See 38 C.F.R. § 1.965 (2010).

In making this determination, consideration will be given to the 
following elements, which are not intended to be all- inclusive: 
(1) Fault of the debtor - where actions of the debtors contribute 
to the creation of the debt; (2) Balancing of faults - weighing 
fault of the debtor vs. the fault of the VA; (3) Undue Hardship - 
whether collection would deprive the debtor or family of basic 
necessities; (4) Defeat the purpose - whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) Unjust enrichment - failure to make 
restitution would result in unfair gain to the debtor; (6) 
Changing position to one's detriment - reliance on VA benefits 
results in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965 (2010).

1. Creation of the Overpayment

The facts relating to the creation of the overpayment of VA 
compensation benefits are not in dispute.  Of principal relevance 
is that from January 2004 until May 2004 the Veteran was 
hospitalized at a VA medical clinic for treatment.  At that time 
she was in receipt of aid and attendance compensation due to 
paraplegia with the loss of use of both lower extremities 
together with loss of anal and bladder sphincter control.

Under 38 C.F.R. § 3.552 (2010), when a veteran who is already 
entitled to the aid and attendance allowance is hospitalized, the 
additional compensation or increased pension for aid and 
attendance shall be discontinued except as to certain 
disabilities.  38 C.F.R. § 3.552(a)(1) (2010).  Specifically, an 
allowance for aid and attendance will be continued during 
hospitalization where the disability is paraplegia involving 
paralysis of both lower extremities together with loss of anal 
and bladder sphincter control, except where discontinuance is 
required by paragraph 38 C.F.R. § 3.552(b)(2).  Id at (a)(2).

Subsection (b)(2) requires that when a veteran is hospitalized at 
the expense of the United States Government, additional aid and 
attendance allowance will be discontinued effective the last day 
of the month following the month in which the veteran is admitted 
for hospitalization.  Id at (b)(2).

In this case, the Veteran was hospitalized within the VA system 
on January 21, 2004 and was discharged on May 2, 2004.  In an 
April 2007 statement of the case, the RO indicated that the 
Veteran's hospitalization was from December 1, 2004 to May 5, 
2004.  Regardless of this error by the RO, the reduction at issue 
was effected between March 1, 2004 and May 1, 2004 as documented 
by the August 2006 denial of waiver.

Based on the facts found, the overpayment was validly created.

2.  Fraud, Misrepresentation, or Bad Faith

The record indicates that in September 2003 the Veteran received 
a copy of VA Form 21-8764 which states that an award of special 
monthly compensation due to need for aid and attendance, is 
generally subject to reduction from the first day of the second 
calendar month of admission to hospitalization, nursing home or 
domiciliary care at VA expense.

Although the evidence shows that that the Veteran received that 
above notice, there is no specific indication that she in fact 
read and willfully disregarded the information provided.  The 
evidence does not indicate that the appellant deliberately acted 
with the intent to seek an unfair advantage, with knowledge of 
the likely consequences.  It appears, instead, that the error was 
of omission rather than commission.

Of concern, however, is the fact that following a July 2006 
request for additional information, the Veteran did not submit 
either an FSR or a substantially similar document.  Nonetheless, 
the Board does not find that this omission amounts to the 
commission of fraud, misrepresentation, or bad faith.  Thus the 
Board finds no statutory bar to waiver of recovery of the 
overpayment.

3.  Equity and good conscience

As indicated above, the phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will be 
given to six enumerated elements, which include fault of Veteran 
and undue hardship.  See 38 C.F.R. § 1.965(a); see also Cullen v. 
Brown, 5 Vet. App. 510 (1993) (when determining whether recovery 
is against equity and good conscience, the Board must analyze all 
six factors).

The definition of fault is "the commission or omission of an act 
that directly results in the creation of the debt."  Veterans 
Benefits Administration Circular 20-90-5, (Feb. 12, 1990).  Fault 
should initially be considered relative to the degree of control 
the appellant had over the circumstances leading to the 
overpayment.  If control is established, even to a minor degree, 
the secondary determination is whether the appellant's actions 
were those expected of a person exercising a high degree of care, 
with due regard for the appellant's contractual responsibility to 
the Government.  The age, financial experience, and education of 
the appellant should also be considered in these determinations.

A person who is a recipient of VA benefits must notify VA of 
circumstances that will affect his entitlement to receive the 
benefit being paid.  Here again, the Veteran received notice that 
hospitalization may affect her receipt of benefits, and even if 
she did not actually read such notice, such a fact would not 
absolve her of fault.  See Jordan v. Brown, 10 Vet. App. 171 
(1997) (professed ignorance of the controlling regulation or the 
failure to read relevant notices does not alleviate fault).  
Persons dealing with the Government are charged with knowledge of 
federal statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the (r)egulations 
or of the hardship resulting from innocent ignorance."  See 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. 
Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-85; 68 S.Ct. 1, 3; 
92 L.Ed. 10 (1947).

The Board reiterates that in July 2006 the Veteran was asked to 
provide VA with SFR in order to inform her financial status.  
Subsequently, the Veteran has failed to provide any information 
relating to her financial status, and thus the Board is left 
unable to evaluation the level of hardship imposed on the Veteran 
by collection the overpayment.

Regarding whether the repayment defeats the purpose of the 
benefit, by being placed under VA hospital care, it is axiomatic 
that the need for additional monies contemplated by aid and 
attendance payments, is reduced.  Thus the purpose of the benefit 
not diminished or defeated by requiring repayment of overpayment.

The Board finds that failure to make restitution of the 
overpayment would result in unjust enrichment to the Veteran.  In 
effect, a waiver of this overpayment would allow the Veteran to 
realize a gain of the overpayment funds based on her failure to 
timely notify VA of her hospitalization.  Allowing the Veteran to 
realize any gain from such a failure would clearly result in 
unjust enrichment.

The Board also has considered whether the Veteran's reliance on 
the payment of aid and attendance benefits has caused her to 
relinquish a valuable right or to incur a legal obligation.  To 
the extent that no such circumstances have been raised, the Board 
is left to conclude that none exists.

The Board's inquiry is not necessarily limited to the six factors 
discussed above. However the record does not suggest other 
specific reasons for waiver of the charged indebtedness created 
by overpayment, nor has the Veteran or her representative 
identified any.  In totality, the Board finds that the denial of 
waver of overpayment was proper.

Administrative Error

In a January 2006 letter, the Veteran's representative argued 
that "a VA administrative error was the sole fault in creation" 
of the overpayment at issue.  When an overpayment has been made 
by reason of an erroneous award based solely upon administrative 
error, the reduction of that award cannot be made retroactive to 
form an overpayment of debt owed to VA from the recipient of the 
erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2002); Erickson 
v. West, 13 Vet. App. 495, 499 (2000); 38 C.F.R. § 3.500(b) 
(2010).

Administrative errors include actions that grant or deny 
entitlement, whether based upon mistake of fact or law.  
VAOPGPREC 2-90 (March 20, 1990) (describing errors of fact, e.g., 
VA mistakes or overlooks the facts of record or makes a purely 
clerical error versus errors of judgment, e.g., VA fails to 
properly interpret, understand and follow existing procedure or 
legal requirements); see also Jordan v. Brown, 10 Vet. App. 171 
(1997).  Sole administrative error, however, may be found to 
occur only in cases where the Veteran had no knowledge of the 
erroneous award, or had no cause to know that payments were 
erroneous.  Such error contemplates that neither the Veteran's 
actions nor her failure to act contributed to payment pursuant to 
an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b)(2);  Jordan v. Brown, supra (sole administrative error 
is not present if the payee knew, or should have known, that the 
payments were erroneous).

Here, the Veteran had received notice indicating that the payment 
of her award would be affected by hospitalization at a VA 
facility.  Thus the Board finds that even if the Veteran did not 
actually know that the payment of the award was erroneous, she 
should have known by virtue of having received such prior notice.


ORDER

Waiver of overpayment in the amount of $3,409.89 is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


